UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2011 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Highlights The main figures obtained by Bradesco in the first quarter of 2011 are presented below : quarter of 2011, of which R$104 million as month ly dividends paid and R$820 million provisioned. The Financial Margin reached R$9.362 billion , up 21.8% in comparison to the first quarter of The Delinquency Ratio over 90 days stood at 3.6%, down 0.8 p.p. from March 2010. The Efficiency Ratio (6) stood at 42.7% (41.2% in March 2010) and in the concept of “adjusted-to-risk” ratio stood at 52.1% in March 2011 (55 .4% in March 2010). Insurance Written Premiums, Pension Plan Contributions and Savings Bond Income totaled R$7.850 billion in the first quarter of 2011, up b y 9.1% over the same period in 2010. Technical provisions stood at R$89.980 billion, equal to 30.4% of the Brazilian insurance market (reference date: January/11). Investments in infrastructure, information technology and telecommunication amounted to R$865 million in the first quarter of 2011, for growth of 13.1% when compared to the same period in the previous year. Taxes and contributions, including social security, paid or provisioned, amounted to R$4.973 billion, of which R$1.745 billion corresponded to taxes withheld and collected from third parties and R$3.228 billion based on the activities of Bradesco O rganization, equivalent to 117.9% of Adjusted Net Income (1) . Banco Bradesco has an extensive distribution network in Brazil, with 6,619 Service Points (3,651 Branches, 1,308 PABs and 1,660 PAAs). Customers can also use 1,588 PAEs, 27,649 Bradesco Expresso service points, 6,218 Banco Postal (Postal Ba nk) branches, 32,514 own ATMs in the Bradesco Dia&Noite network and 11,749 ATMs shared with other banks (7) . Adjusted Net Income (1) in the first quarter of was R$2.738 billion (an increase of 27.5% compared to R$2.147 billion in the same period of 2010), corresponding to earnings per share of R$2.72 in thelast 12 months and Return on Average Shareholders’ Equity (2) of 24.2%. Adjusted Net Income was composed of R$1.977 billion from banking activities, which represented 72% of the total, and R$761 million from insurance, private pension plans and savings bond operations, which accounted for 28% of the total. On March 31, 2011, Bradesco’s market capitalization stood at R$117.027 billion (3) , while the value of preferred shares rose by 15.7% (4) in the last 12 months, against a 2.5% depreciation of the Ibovespa index. Total Assets stood at R$675.387 billion in
